     Case 3:20-cv-03030-N Document 15 Filed 12/16/20        Page 1 of 4 PageID 90



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


ERIC LYLE WILLIAMS                         '
                                           '
V.                                         '           No. 3:20-CV-3030-N
                                           '
BOBBY LUMPKIN,                             '
   Director, TDCJ-CID                      '


                         ORDER APPOINTING LEAD COUNSEL
                            WITH ORDER OF REFERENCE

       This case opened on a Motion for Appointment of Counsel (ECF No. 1), for the

purpose of filing an application for federal habeas corpus relief on behalf of Texas

death-row inmate, Eric Lyle Williams. The Court granted the motion and, upon the

written recommendation of the Federal Public Defender and the Supervisor of its

Capital Habeas Unit, the Court appointed Danalynn Recer, Esq. as lead counsel

pursuant to 18 U.S.C. § 3599(a)(2). See Order Appointing Counsel and Setting

Deadlines (ECF No. 6).

       Serious matters that call into question Ms. Recer’s qualifications and fitness to

act as lead counsel have come to the Court’s attention. See, e.g., United States v. De la

Cerda, No. 4:15-CR-564, 2020 WL 2616573 (S.D. Tex. May 22, 2020) (Lake, J.)

(ordering Recer, who was terminated as capital trial counsel, not to file any additional

instruments without leave of court); Wessinger v. Cain, No. 3:04-CV-637 (M.D. La. Oct.

21, 2014) (Brady, J.) (“Ruling,” ECF No. 180) (removing Recer as capital habeas
   Case 3:20-cv-03030-N Document 15 Filed 12/16/20         Page 2 of 4 PageID 91



counsel for neglecting work on the case). The matters raise ethical as well as

competency concerns about Ms. Recer and include allegations of “hobbling”

replacement counsel’s plea-bargaining efforts and the failure to comply with court

orders. See De la Cerda, 2020 WL 2616573, at *4-6. Furthermore, Ms. Recer did not

reveal these matters in her Application for Admission Pro Hac Vice. See ECF No. 10.

       Williams’s habeas corpus application is due September 15, 2021. ECF No. 6, p.

3. The case files are unprecedented in size. A team of prosecutors pro tem prosecuted

Williams for the murders of Kaufman County Assistant District Attorney Mark Hasse,

Kaufman County District Attorney Michael McClelland, and his wife, Cynthia

McClelland. A state and federal intra-agency task force, including the Texas Rangers

and the FBI, conducted the investigation. Discovery includes 25 terabytes of

electronic data, and trial counsel’s files compromise another 320 gigabytes of data.

See ECF No. 1, p. 2-3. The Texas Court of Criminal Appeals granted Williams 420 days

of additional time to meet the state habeas filing deadline due to the extraordinary

nature of the case. Id. at 3.

       In the interests of justice and the work that lies ahead, and in accordance with

the Court’s discretion to determine matters related to the appointment of counsel, the

Court finds that good cause exists for appointing new lead counsel pending its

reconsideration of Ms. Recer’s appointment. The Court further finds that attorney

Bruce E. Anton possesses the background, knowledge, and experience to enable him

                                           2
    Case 3:20-cv-03030-N Document 15 Filed 12/16/20          Page 3 of 4 PageID 92



to represent Petitioner with due consideration to the seriousness of the possible

penalty and the unique and complex nature of the litigation, and is qualified and

willing to accept this appointment as lead counsel.

          Accordingly, the Court APPOINTS Bruce E. Anton as lead counsel to represent

Petitioner in this case. Appointed counsel are entitled to compensation (currently at

the hourly rate of $195) in accordance with Volume 7, Part A, Chapter 6 of the Guide

to Judiciary Policy and such compensation is controlled by the Judicial Council’s

Special Procedures for Reviewing Attorney Compensation Requests in Death Penalty

Cases (amended Feb. 1, 2005).

          Proposed Case Budget: The deadline for submitting a proposed case budget is

extended to February 1, 2021. As soon as is practicable, Mr. Anton should contact the

Fifth Circuit Case Budgeting Attorney Meg Alverson at (504) 310-7799 or

Margaret_Alverson@ca5.uscourts.gov for assistance in preparing a case budget.

          Scheduling Order: The Court’s Scheduling Order, which is included in the order

appointing Ms. Recer (ECF No. 1, p. 2-6), is incorporated by reference and remains in

effect.

          Transfer of Client’s File: The Court orders Ms. Recer to immediately transfer

the client’s entire case file to Mr. Anton.




                                              3
   Case 3:20-cv-03030-N Document 15 Filed 12/16/20          Page 4 of 4 PageID 93



      Client Visits: Until further order of the Court, Ms. Recer shall not communicate

or visit with Petitioner absent prior notice to Mr. Anton and the opportunity for Mr.

Anton to be present during any communication or visit.

      Referral: Under the authority of 28 U.S.C. § 636(b), the Court REFERS the

matter of reconsidering Ms. Recer’s appointment and pro hac vice status to

Magistrate Judge Rebecca Rutherford for a hearing and a determination or

recommendation.

      The CLERK shall send a copy of this Order via first-class mail with a receipt

acknowledgment card enclosed or attached to Petitioner Williams.

      The CLERK shall send a copy of this Order and the CJA 30 form to lead counsel,

Bruce E. Anton.

      SO ORDERED.

      Signed 16th day of December, 2020.



                                       __________________________________________
                                       DAVID C. GODBEY
                                       UNITED STATES DISTRICT JUDGE




                                          4
